     Case: 1:14-cr-00287 Document #: 296 Filed: 12/14/18 Page 1 of 1 PageID #:1117
                                                                                     (,


                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DTVISION


UNITED STATES OF AMERICA                  l
     Platnttff,                           I
v.                                        I       No. 14 - CR 287-6
                                          I       The Honorable Charles Norgle
James Carroll                                 )    Judge Freslding
     Defendant    ,                       I

                                          I



                                I'NOPPIOSED ORDER
THIS CAUSE COMING ON TO BE HEARD on defendant, James Carroll's unopposed
motion for the continuation of his sentencing hearing to June lL,2OL9, neither the
Government, nor Probation Department, having any objection, due notice having been
given and the Court having jurisdiction over the matter,
  IT IS HEREBY ORDERED that the defendant's motion for continuation of his
sentencing hearing be granted, setting the hearing for June lL,2OI9.




,^,,,, tl I i thci                3
